PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





 





BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/023,001
Filing Date: 16 September, 2020
Appellants(s): Shapira, Sephi Joseph 



__________________
Hean Koo
For Appellants


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/15/2022

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/17/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) WITHDRAWN REJECTIONS
	None. 

 (3) Response to Arguments

A. Independent claims 1, 13, and 19 are obvious over the five references relied upon in the Office Action.

(1) Under the Broadest Reasonable Interpretation of the claims in light of the specification, the claimed feature of “attempt to identify a second customer to make a replacement order to replace the order to be delivered by the delivery vehicle along the delivery route and charge a cancellation fee to the first customer if the second customer to make the replacement order is not identified” DOES NOT require that the replacement order be made along the delivery route of the originally canceled order. 

Rather, all that is required by the claim, in its broadest reasonable interpretation, is that an attempt be made to identify a second customer to make a replacement order to replace the order to be delivered by the delivery vehicle along the delivery route. The originally canceled order need only be along the delivery route, and not the replacement order.

	 Appellant’s arguments that the replacement order is required to be along the delivery route of the originally canceled order should be found unpersuasive. First, the interpretation of this limitation is not reasonable in itself. Second, the interpretation on record by the Examiner is in fact within the broadest reasonable interpretation of the claim, since it abides by the principle of antecedent basis, a fundamental principle of claim construction. What’s more, Appellant would have the board go so far as to read limitations of the specification into the claim in order to arrive at Appellant’s unreasonable interpretation of the claim.

	It is not reasonable to interpret the claim in the fashion argued by Appellant:

Claim 1 clearly introduces “an order from a first customer.” 

Claim 1 then refers back to this element as “schedule delivery of the order to be delivered by a delivery vehicle along a delivery route.” 

The claim then recites “attempt to identify a second customer to make a replacement order to replace the order to be delivered by the delivery vehicle along the delivery route. . . .” 

Thus, the claim introduces an order, refers back to the order indicating that it is to be delivered along a delivery route, then again refers back to the order to be delivered by the vehicle along the delivery route. The claim maintains antecedent basis for this element throughout these limitations. It would be unreasonable to interpret the claim in the fashion argued by Appellant. Doing so would require on of ordinary skill in the art to ignore antecedent basis, a fundamental principle of claim construction. Since the claim clearly introduces this element and refers back to it consistently, an interpretation that “along the delivery route” acts on the replacement order, rather than the originally canceled order, is not a reasonable interpretation of the claim. 

Even if Appellant’s interpretation could be said to be reasonable, Examiner’s interpretation is indeed within the broadest reasonable interpretation of the claim. Therefore, in teaching that an entity may receive a cancellation of an order, attempt to find another customer for the product, and, upon finding another customer, may charge the customer with a reduced cancellation penalty if the another customer is found (and therefore a greater cancellation penalty if the another customer is not found), Gupta teaches this element. Since this interpretation of the claim is within the claim’s broadest reasonable interpretation, and Gupta teaches this interpretation, Appellant’s arguments should be found unpersuasive. 

Appellant would have the board go so far as to read limitations from the specification into the claim in order to arrive at Appellant’s unreasonable interpretation. In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., the requirement that the replacement order be along the original route) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Appellant argues, on page 8 of Appellant’s brief, that the intention behind the limitation should be imported into the claim, and therefore argues for narrowing the scope of the claim by “. . . implicitly adding disclosed limitations which have no express basis in the claim.” MPEP 2111. 

What’s more, paragraph [0143] of the present specification, which Appellant cites in support of their interpretation does not even require that the replacement order be along the delivery route. The exception handling process of this paragraph indicates that the customer may meet the delivery vehicle at the pickup location or at another location along a hybrid last-mile delivery route. Not the hybrid last-mile delivery route. Thus, the paragraph cited in support of this interpretation does not even require the customer to meet the vehicle along the same route. Rather, the customer may meet the vehicle at the original location or along a hybrid last-mile delivery route. There is no requirement in this paragraph that the route is the same route the vehicle would have taken. 

(2) Gupta does teach the claimed feature of  “attempt to identify a second customer to make a replacement order to replace the order to be delivered by the delivery vehicle along the delivery route and charge a cancellation fee to the first customer if the second customer to make the replacement order is not identified.”

As outlined above, Examiner’s interpretation that the original order need only be along the route, and not the replacement order is indeed within the broadest reasonable interpretation of the claim. Therefore, in teaching that an entity may receive a cancellation of an order, attempt to find another customer for the product, and, upon finding another customer, may charge the customer with a reduced cancellation penalty if the another customer is found (and therefore a greater cancellation penalty if the another customer is not found), Gupta teaches this element. Since this interpretation of the claim is within the claim’s broadest reasonable interpretation, and Gupta teaches this interpretation, Appellant’s arguments should be found unpersuasive.

B. Dependent claims 3 and 15 are obvious over the five references relied upon in the Office Action.
	(1) Rademaker does teach generating pickup queues that organizes customers in a queue based on estimated arrival times. 

	Appellant argues that Rademaker fails to teach a pickup queue that defines when a customer may pick up an order based on the customer’s estimated time of arrival. Appellant’s arguments should be found unpersuasive because such a limitation is taught by Rademaker. 
Rademaker teaches the insertion of orders into a queue based on respective arrival times of customers and therefore teaches that the queue may be ordered by arrival time. (Rademaker: paragraph [0062]) Rademaker further teaches that the queue may operate in a manner such that the next order in the queue is prepared and readied for pick up at the arrival time of the customer. (Rademaker: paragraphs [0048-49], see also paragraph [0074] going so far as to reorder the queue based on changed arrival time of a customer).  
In teaching a queue which is ordered by arrival time and is used to ready orders for pick up by the respective customers, Rademaker teaches generating a pickup queue which comprises a first position based on a first estimated time of arrival of a first customer, a second pickup position based on a second estimated arrival time of a second customer which is after the first such that the second customer is to be provided with the second order after the first customer is provided with the first order, wherein the queue positions define a sequential order in which the respective customers are able to pick up a respective order. 
Of note is the fact that nothing in claims 3 or 15 disallows, the second customer from pickup up their order prior to the first. Rather, each customer is “able to” pick up a respective order in this sequential order and each order is “to” be provided to the second customer prior to the first (Rademaker teaches a second order “to be provided” to the second customer after the first by teaching a preparation queue which readies orders for pick up according to estimated time of arrival) 
Since Rademaker clearly teaches a pickup queue arranged according to estimated arrival times wherein a second customer is to be provided with their order after a first due to their later arrival time, and wherein the queue defines a sequential order in which the respective customers are able to pick up a respective order, Appellant’s arguments should be found unpersuasive. 

C. Dependent claims 5 and 17 are obvious over the six references relied upon in the Office Action.
	(1) Rademaker does teach generating pickup queues that organize customers in a queue based on estimated arrival times. 

	As outlined in the Final Rejection mailed 02/17/2022, paragraphs [0073-76] of Rademaker clearly teach the rearranging of the queue based on an updated delayed arrival time of the first customer. Appellant’s other arguments rely upon Appellant’s arguments for claims 3 and 15, and should be found unpersuasive the for the reasons outlined regarding claims 3 and 15 above. 
	


Conclusion
	 For the reasons outlined above, Examiner respectfully argues that the claims were properly rejected under 35 U.S.C. 103 in the Final Rejection mailed 02/17/2022.

	  For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        
Conferees:
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                        
 /KEVIN H FLYNN/ Quality Assurance Specialist, Art Unit 3600                                                                                                                                                                                                       



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellants had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.